Citation Nr: 1000914	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which continued the 
previously assigned 30 percent rating for PTSD.  

In a February 2007 rating decision, the RO assigned a 50 
percent rating for PTSD, effective March 31, 2005 (the date 
of the Veteran's increased rating claim).  The Veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A copy of the transcript of that hearing is of record.


FINDING OF FACT

1.  The Veteran's PTSD was manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 70 percent rating, but no higher, for PTSD are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2005, prior to the initial RO decision that is the subject of 
this appeal.  He was further notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2009.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.   

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  An additional notice as to these matters was 
provided in November 2007.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA 
outpatient treatment records, and private treatment records.  
Further, specific VA medical examinations pertinent to the 
issue on appeal were obtained in July 2005 and December 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  The Veteran has been assigned a 
30 percent rating for his service-connected PTSD, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA 
regulations require that when the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability cannot be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran filed a claim for an increased evaluation for his 
service-connected PTSD in March 2005.  

VA treatment records dated from March 2005 to June 2005 
reflected assessments of PTSD, anxiety, and psychosis NOS 
(not otherwise specified).  In a March 2005 VA treatment 
record, the Veteran complained of episodes of paranoia, 
irritability, angering easily with minimal provocation, and 
psychotic symptoms like auditory and visual hallucinations.  
It was noted that he continued to work full-time but does not 
get along with people.  Objective findings were listed as 
alert, oriented, and no acute distress.  The Veteran 
indicated that he was looking forward to visiting with his 
son and granddaughters in June 2005.  GAF scores of 50 (March 
2005) and 55 (June 2005) were assigned.

In a July 2005 VA PTSD examination report, the Veteran 
complained of anxiety, depressed mood, nightmares, recurrent 
thoughts about combat experiences, social withdrawal, 
isolation, irritability, and anger.  He indicated that he was 
employed and married but continues to have marital and work 
problems, to include consideration of medical retirement.  
Mental status examination findings were listed as 
cooperative, appropriate and unconstricted affect, normal 
mood, alert, oriented, relevant, coherent, no evident signs 
of psychosis, no homicidal or suicidal thinking, and no 
impairment of thought processes.  It was noted that he 
related his experiences, problems, and symptoms in a 
pleasant, seemingly sincere, and candid manner.  After 
reviewing the claims file and examining the Veteran, the 
examiner diagnosed PTSD and assigned a GAF score of 50.  The 
examiner further assessed that the estimated impact of the 
Veteran's PTSD symptoms on his social and occupational 
functioning was moderate to severe in degree. 

In a November 2005 statement, the Veteran indicated that he 
suffered a severe panic attack with chest pains and rigorous 
trembling after the July 2005 VA examination was conducted.  
He reported that he was under intense medication to treat his 
PTSD, had chronic depression and anxiety, was medicated 
during the evaluation, and that his illness greatly affected 
his family and finances.  

VA treatment records dated in January 2006, April 2006, and 
October 2006 reflected assessments of PTSD, anxiety, and 
psychosis NOS.  The Veteran reported suicidal ideation, 
extreme unhappiness, frustration with life, problems at work 
that might lead to termination, waking up scared during the 
night, and depression.   He indicated that he had been 
employed with the same employer for the last 14 years, was 
unable to work regularly secondary to his current status, 
feared losing his temper at work, worried his job was in 
jeopardy, and does not get along with people there.  He 
reported that he lived with his wife and younger son.  GAF 
scores of 50 were assigned in each of these treatment notes.  
The Veteran was noted to exhibit anxiety in January 2006.

Additional VA treatment notes dated in January 2007, April 
2007, and August 2007 revealed continued assessments of PTSD, 
anxiety, alcohol abuse, and psychoses NOS.  In January 2007, 
the Veteran appeared agitated but remained in control and 
reported feeling constant anger as well as drinking alcohol.  
It also noted that his son took away his guns.  He indicated 
that he was stressed out by work, argued with his boss, and 
had suicidal ideation in April 2007.  In an August 2007 VA 
treatment note, the Veteran reported having confrontations 
with his co-workers and boss, pulling a knife on a co-worker 
who kept teasing him, and calling in sick to avoid 
confrontations.  He complained of nightmares, poor sleep 
(partially due to shifting work schedule), and suicidal 
ideation.  However, he did indicate that he spoke with his 
sons nearly every night.  GAF scores of 50 were again 
assigned in these treatment notes.  

In a September 2007 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), he 
indicated that his PTSD made it increasingly difficult to 
work, as he has started missing days and was in danger of 
being fired. 

In a December 2007 VA PTSD examination report, it was noted 
that the Veteran continued to see a physician's assistant at 
VA every three months, received medication for his PTSD 
symptoms, and has not been through a PTSD program.  He 
indicated that he was separated from his wife, living alone, 
and had no change in his employment status.  It was noted 
that he continued to be employed as a lift truck driver at a 
glass container company warehouse.  He described a typical 
day's activities as work and drinking up to a fifth of liquor 
per day with his friend.  The Veteran reported that his 
psychiatric problems have gotten slightly worse since his 
last evaluation and that his medication had been increased 
from twice to three times a day.  Mental status examination 
findings were listed as cooperative, appropriate and 
unconstricted affect, mildly dysthymic mood, mildly anxious, 
alert, oriented, relevant, coherent, no evident signs of 
psychosis, did not exhibit homicidal or suicidal thinking, no 
impairment of thought processes, and competent to manage his 
affairs.  After reviewing the claims file and examining the 
Veteran, the examiner diagnosed PTSD and alcohol dependence, 
assigning a GAF score of 50.  The examiner further assessed 
that the estimated impact of the Veteran's PTSD symptoms on 
his social and occupational functioning was moderate in 
degree.

Additional VA treatment records dated from December 2007 to 
December 2008 revealed assessments of PTSD, anxiety, alcohol 
abuse, and psychosis NOS.  In a March 2008 treatment record, 
it was noted that he had fluctuating sleep, worked shift 
work, and had continued occasional visual hallucinations in 
the form of shadows.  He complained of increased anger and 
frustration, nightmares, and working constantly in December 
2008.  GAF scores of 50 were assigned in each of these 
treatment notes.  

A completed VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
was received from the Veteran's employer in May 2008.  It was 
noted that he was currently employed as a forklift driver for 
eight hours daily and 40-56 hours weekly. 

During his October 2009 hearing, the Veteran reported 
impairment in relationships, including being separated from 
his wife and being unable to associate with friends or attend 
reunions.  It was noted that he continued to be in contact 
with his children and grandchildren.  He indicated that he 
suffered from irritability, flashbacks, hallucinations, 
periods of violence, anger, constant panic attacks, 
nightmares, memory loss, inability to sleep, night sweats, 
isolation from family, inability to handle crowds, suicidal 
ideation, and an inability to adapt to stressful situations.  
He further detailed that he does not get along with his co-
workers, mostly works alone, has gotten disoriented at work, 
has an uncontrollable temper, has taken medical leave, and 
does not leave his home except to go to work.  He discussed 
his current psychiatric medication regimen and attendance of 
group therapy. 
 
As discussed above, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this 
case, the Board will attribute all the Veteran's psychiatric 
symptoms to his service-connected PTSD residuals.

Considering the evidence in light of the criteria noted 
above, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's PTSD 
meets the criteria for a 70 percent rating.

Collectively, the evidence reflects that during his appeal 
the Veteran's PTSD has been manifested by nightmares, 
irritability, occasional hallucinations, suicidal ideation, 
anger, constant panic attacks, isolative behaviors, anxiety, 
depression, memory loss, marital difficulties resulting in 
separation from wife, and continued confrontations at work 
with co-workers and boss.  The Board finds that this 
symptomatology more nearly reflects occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

At no point during the appeal period, did the Veteran's PTSD 
symptomatology meet the criteria for a rating in excess of 70 
percent.  As noted above, a 100 percent rating requires total 
occupational and social impairment due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the Veteran's PTSD disability during 
this time period.  Evidence of record does not indicate that 
the Veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
place; and memory loss for names of close relatives, own 
occupation, or own name. 

Evidence of record also does not show that the Veteran's PTSD 
is manifested by total occupational and social impairment 
during this time period.  In fact, it reflects that the 
Veteran maintained a relationship with his children and 
continued to be employed on a full-time basis.  Further, the 
assigned GAF scores of 50 and 55 during this period are 
clearly indicative serious symptomatology and substantial but 
not total impairment in social and occupational functioning 
due to service-connected PTSD.  In addition, VA examiners 
clearly assessed that the estimated impact of the Veteran's 
PTSD symptoms on his social and occupational functioning was 
only moderate to severe in degree in July 2005 and December 
2007.

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board notes, however, that in this case the Veteran and the 
record have not indicated that he is unemployable due to his 
PTSD.  As such, consideration of TDIU as a component to the 
Veteran's claim of entitlement to an increased evaluation for 
PTSD is not warranted.

Consequently, there is no basis for assignment of an 
evaluation in excess of 70 percent disabling for PTSD for any 
portion of the rating period on appeal.  The Board has 
considered additional staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected PTSD that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  While 
the Board notes that the Veteran complained that his service-
connected PTSD symptoms interfered with his ability to with 
others, there is simply no objective evidence showing that 
the service-connected PTSD has alone resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 70 percent rating).

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent evaluation is granted for 
PTSD.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


